Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aydin H. Harston on May 5, 2022.

The application has been amended as follows: 
In the specification (substitute specification filed 3/30/20):
On page 1, lines 11-12, “40 kilobytes” is replaced with “40,754 bytes”.

The Title is changed as follows:
POLYNUCLEOTIDES ENCODING HUMANIZED ANTIBODIES AGAINST CEACAM1

In the claims:
In claims 9, 10, 11 and 12, line 1, “humanized” is deleted.
In claims 10 and 11, line 2, “and” is replaced with –or--.
In claim 17, line 1, “, or” is deleted.

Claims 13 and 16 are amended as follows:
13. 	(Currently amended)  The isolated polynucleotide sequence of claim 6, comprising a DNA sequence set forth in any one of SEQ ID NO: 44 to 51 or an analog thereof having at least 90% sequence identity to any one of SEQ ID NO: 44 to 51.

16. 	(Currently amended)  The isolated polynucleotide sequence of claim 13, comprising a DNA sequence set forth in or SEQ ID NO:55 encoding a humanized mAb heavy chain.


Drawings
The replacement drawings were received on 03/30/2020.  These drawings are accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to an isolated polynucleotide encoding at least one variable region of a humanized monoclonal antibody that specifically recognizes human CEACAM1, where the variable heavy and light regions of the antibody were claimed in parent application 15/306,664, now US Patent 10.550,196 B2. The prior art teaches a number of antibodies which bind CEACAM1 and block its inhibitory activity (see “Prior Art” below), however, the instant antibodies are back-mutated humanized anti-human CEACAM1 antibodies having framework regions that are not anticipated or obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ortenberg et al. (Mol. Canc. Ther. 11(6):1300, 2012, cited in the IDS filed 12/02/2019), of which some of the authors are inventors of the instant application, describes murine antibody MRG1 that binds CEACAM1 (CD66a) as taught in US patents 9,261,507 B2 and 8,598,322 B2 (cited in the IDS filed 12/2/2019) (e.g., Example 1), which share inventors with the instant application.  MRG1 inhibits CEACAM1 binding, has no agonistic activity and blocks the inhibitory interaction between tumor cells and late effector lymphocytes.  MRG1 has antitumor efficacy in melanoma xenografted mice (Ortenberg et al., see Abstract). Further, about 90% of melanoma patient specimens are CEACAM1+.  These references are cited to show the state of the art of using anti-CEACAM1 antibodies for treatment of cancers. MRG1 was produced by immunization of mice, followed by production from hybridomas (p. 1301, 4th paragraph, Ortenberg et al.).  There is no disclosure of an actual humanized antibody. MRG1 is necessarily different from the instant antibodies and does not anticipate or render them or the encoding polynucleotides obvious.
US 10,081,679 B2, which shares some inventors with the instant application, and post-filing reference Markel et al., (J. Clin. Oncol. 34(15_suppl):3044, 2016), having authors who are also inventors on the instant application, teach humanized IgG4 antibody CM-24(MK-6018). As can be seen from TABLE 1 of the patent (and col. 20, lines 44-56), the CDRs of antibody CM-24 are the same as the CM-10 antibody of the instant application and CM-24 binds the same epitope as CM-10 (amino acids 17-29 and 68-79 of human CEACAM1; col. 23, lines 60-64); however, the framework regions are different.  The patent does not anticipate or render obvious the instant polynucleotides or variable regions of the antibodies encoded thereby. 
US 9,771,431 B2, which issued from the national stage filing of WO 2013/054331 (cited in the IDS filed 12/2/19), shares inventors with the instant application and discloses chimeric antibody CM-10, which binds CEACAM1 and has antitumor activity (e.g., Figs.16 and 18). This is the parent antibody for the instant humanized back-mutated instant antibodies, so while the CDRs are the same, the framework regions are not. WO 2013/054331 discloses that antibody CM-10 has the same CDRs as the instant antibody and binds the same epitope of amino acids 17-29 and 68-79 of human CEACAM1 (Examples 3, 4 and 9).  Neither the patent nor WO 2013/054331 anticipate or render obvious the instant polynucleotides or variable regions of the antibodies encoded thereby.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646